MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                    Apr 18 2018, 11:01 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rory Gallagher                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jaron Parker,                                            April 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1709-CR-2054
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton Graham,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49F07-1201-CM-4042



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2054| April 18, 2018          Page 1 of 6
                                             Case Summary
[1]   Jaron Parker appeals the trial court’s order converting his unpaid fines and fees

      in a criminal case to a civil judgment. We affirm.


                                                     Issue
[2]   The issue before us is whether the trial court was required to conduct an

      indigency hearing prior to converting Parker’s unpaid fines and fees to a civil

      judgment.


                                                     Facts
[3]   On September 18, 2012, Parker pled guilty to Class A misdemeanor operating a

      vehicle while intoxicated in a manner that endangers a person. Pursuant to the

      plea agreement, Parker was sentenced to 365 days, two days which he received

      credit for, and 363 days were suspended to probation. As a condition of

      probation, Parker was ordered to complete the AAID Destructive Decision

      Panel and AET, abstain from using alcohol, submit to random urinalysis,

      complete sixteen hours of community service work, comply with a 90-day

      license suspension, and pay a countermeasure fee, alcohol/drug services fee,

      and $166.50 in court costs. Parker’s judgment of conviction informed him of

      his monetary obligations, stating that “all court-ordered fees may be entered as

      a Civil Judgment,” and that if Parker did not pay his fees in a satisfactory

      manner as determined by probation, they could be referred to the city for

      collection. App. Vol. II p. 39.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2054| April 18, 2018   Page 2 of 6
[4]   On December 18, 2012, the probation department filed a notice of probation

      violation, alleging that Parker failed to report to probation, comply with

      substance abuse treatment, attend the AAID Destructive Decisions Panel,

      comply with community service work, comply with urine drug screens, and

      comply with his court-ordered financial obligation. Parker’s probation officer

      noted that Parker entered into a pay agreement with the probation department

      in which he was to make monthly payments of $91.50 beginning in October of

      2012. Parker advised the probation department that he would make two

      payments in November of 2012 in order to be current with his fees, but he failed

      to make any payments. As a result of the numerous probation violations, the

      probation department requested a warrant to be issued for Parker’s arrest.

      Parker’s arrest warrant was issued by the trial court on December 19, 2012.


[5]   Nearly five years later, on August 13, 2017, Parker was arrested on the warrant.

      On August 16, 2017, by agreement, Parker admitted his probation violations

      and was placed on community corrections home detention for 245 days. At the

      hearing on his probation violation, his counsel requested that Parker’s fines be

      waived. The trial court denied Parker’s request and ordered that his

      outstanding fees of $861.50 be converted to a civil judgment because these fees

      had been lingering and unpaid since September 18, 2012. Parker was allowed

      to speak during his probation violation hearing. He apologized but did not

      make any financial claims or arguments regarding his ability to pay. Parker

      now appeals the trial court’s order converting his unpaid fines and fees to a civil

      judgment.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2054| April 18, 2018   Page 3 of 6
                                                  Analysis
[6]   Parker argues that the trial court was required to conduct an indigency hearing

      prior to converting his unpaid fines and fees to a civil judgment. Sentencing

      decisions include decisions to impose fees and costs. Berry v. State, 950 N.E.2d

      798, 799 (Ind. Ct. App. 2011). Sentencing decisions are within the sound

      discretion of the trial court and are reviewed on appeal only for an abuse of

      discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g,

      875 N.E.2d 218. An abuse of discretion has occurred when the sentencing

      decision is “clearly against the logic and effect of the facts and circumstances

      before the court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” McElroy v. State, 865 N.E.2d 584, 588 (Ind. 2007).


[7]   When a trial court imposes costs and fines, it shall conduct a hearing to

      determine whether the convicted person is indigent. Ind. Code § 35-38-1-18(a).

      The purpose of the indigency hearing requirement is to assure that a defendant

      will not be imprisoned for inability to pay imposed fines and costs. Wooden v.

      State, 757 N.E.2d 212, 217 (Ind. Ct. App. 2001). A trial court is not required to

      conduct an indigency hearing where there is no chance that a party will be

      imprisoned for non-payment. Smith v. State, 38 N.E.3d 218, 222 (Ind. Ct. App.

      2015). An individual cannot be imprisoned for failure to pay a civil money

      judgment because Article 1, § 22 of the Indiana Constitution provides that

      “there shall be no imprisonment for debt, except in case of fraud [.]” Pettit v.

      Pettit, 626 N.E.2d 444, 448-49 (Ind. 1993).



      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2054| April 18, 2018   Page 4 of 6
[8]    Following his charge of Class A misdemeanor operating a vehicle while

       intoxicated in a manner that endangers a person, Parker entered into a plea

       agreement with the State in which he would not serve any jail time but instead

       would be on probation. Pursuant to the terms of his probation, Parker was

       ordered to pay a countermeasure fee, alcohol/drug services fee, and $166.50 in

       court costs. Parker entered into a pay agreement with the probation department

       in which he was to make monthly payments of $91.50 beginning in October of

       2012. After failing to make his October 2012 payment, Parker advised the

       probation department that he would make two payments in November of 2012

       in order to be current with his fees, but he failed to make any payments.

       Parker’s judgment of conviction made him well aware that all court-ordered

       fees may be entered as a civil judgment and that if he did not pay his fees in a

       satisfactory manner, they could be referred to the city for collection.


[9]    Following Parker’s probation violations and his arrest, nearly five years after

       the arrest warrant was issued, Parker still was not imprisoned but instead was

       placed on community corrections home detention for 245 days. The trial court

       then ordered that his outstanding fees of $861.50 be converted to a civil

       judgment because these fees had been lingering and unpaid since September 18,

       2012. Parker made a statement during his probation violation hearing, in

       which he made no financial claims or arguments regarding his ability to pay.


[10]   Here, the order of the civil judgment was not an imposition of costs and fines,

       and thus did not require an indigency hearing. The trial court had imposed

       fines and costs on September 18, 2012 as a term of Parker’s probation. Parker

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2054| April 18, 2018   Page 5 of 6
       knew that those fees may be entered as a civil judgment and that if he did not

       pay his fees in a satisfactory manner, they could be referred to the city for

       collection. As a result of Parker’s failure to make a payment, his fees were

       ordered as a civil judgment.


[11]   Also, Parker was not imprisoned for his Class A misdemeanor; nor was he

       imprisoned when he violated his probation, by, among other things, failing to

       make payments, and was arrested five years later. Furthermore, there is no

       reason to believe that Parker could be imprisoned for failure to pay his civil

       judgment. Because Parker made no financial claims or arguments regarding his

       ability to pay, the trial court’s order of the civil judgment was not an imposition

       of costs and fines, and there was no chance that Parker would be imprisoned for

       non-payment, the trial court was not required to conduct an indigency hearing

       prior to converting Parker’s unpaid fines and fees to a civil judgment. The trial

       court’s order of a civil judgment was not clearly against logic and effect of the

       facts and circumstances before the court and, thus, was not an abuse of

       discretion.


                                                 Conclusion
[12]   The trial court was not required to conduct an indigency hearing prior to

       converting Parker’s unpaid fines and fees to a civil judgment. We affirm.


[13]   Affirmed.


       Najam. J., and Mathias, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2054| April 18, 2018   Page 6 of 6